Case: 09-41134 Document: 00511302870 Page: 1 Date Filed: 11/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 23, 2010
                                     No. 09-41134
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TIM C WILLIAMS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 2:09-CV-109
                              USDC No. 2:02-CR-105-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Tim C. Williams, federal prisoner # 84106-012, appeals the district court’s
dismissal as untimely of his 28 U.S.C. § 2255 motion, challenging his conviction
for conspiracy to launder money. See 18 U.S.C. § 1956(a)(1)(A)(i), (h). The
district court granted Williams a certificate of appealability on the issue
“whether [the district court] can determine that [United States v. Santos, 553
U.S. 507 (2008)] is retroactively applicable for purposes of [] § 2255(f)(3), and, if


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-41134 Document: 00511302870 Page: 2 Date Filed: 11/23/2010

                                    No. 09-41134

so, whether Santos is retroactively applicable such that Williams’ motion [was]
timely filed under § 2255(f)(3).”
      This court reviews a district court’s findings of fact for clear error and its
legal conclusions de novo. United States v. Redd, 562 F.3d 309, 311 (5th Cir.),
cert. denied, 130 S. Ct. 308 (2009). The limitation period for filing a § 2255
motion runs from, inter alia, “the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly recognized by the
Supreme Court and made retroactively applicable to cases on collateral review.”
§ 2255(f)(3).   As the Government concedes, for purposes of retroactivity
concerning the limitations period, any court can hold that a new rule applies
retroactively; it need not be the Supreme Court. See United States v. Lopez, 248
F.3d 427, 431-32 (5th Cir. 2001).
      Williams argues that in light of Santos, the conduct underlying his
conviction for conspiracy to launder money was not criminal because the money
at issue did not constitute “profits.” In Garland v. Roy, 615 F.3d 391, 397 (5th
Cir. 2010), we recently held that Santos applied retroactively to cases on
collateral review. As the Government concedes, Williams’s § 2255 motion was
timely filed for purposes of § 2255(f)(3) because his § 2255 motion, filed in May
2009, was filed within one year of the June 2, 2008, Santos decision. Thus, the
district court erred in dismissing Williams’s § 2255 motion as barred by the
statute of limitations, and we VACATE and REMAND for further proceedings.
We express no opinion on the issue of procedural bar, raised by the Government
for the first time on appeal, or on the merits of Williams’s § 2255 motion.
      VACATED AND REMANDED.




                                         2